NUMBER 13-18-00561-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MIGUEL BENAVIDES,                                                                Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.



                           ORDER OF ABATEMENT
  Before Chief Justice Valdez and Justices Contreras and Benavides
                          Order Per Curiam

       This cause is before the Court because the court reporter, Sandra Chavez, has

failed to timely file the reporter’s record. The reporter’s record in this cause was originally

due to be filed on October 9, 2018. On November 21, 2018, the Court notified the

reporter that the record had not been filed and directed the reporter to file the record within

seven days. To date, the reporter’s record has not been filed.
       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellant has abandoned his appeal. If it

is determined that appellant has not abandoned his appeal, the court shall further

determine if appellants’ attorney of record continues to represent appellant and will

diligently pursue this appeal.

       The court shall further determine if the reporter’s record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Texas Rules of

Appellate Procedure 34.6(f), if necessary. Otherwise, the court shall determine what

steps are necessary to ensure the prompt preparation of a reporter's record, and shall

enter any orders required to avoid further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                        PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
28th day of December, 2018.




                                              2